Citation Nr: 1023717	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-10 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
August 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 rating decisions of the VA 
Regional Office (RO) in St. Petersburg, Florida.

The jurisdiction of the claim was subsequently transferred to 
the Newington, Connecticut, RO.  

By way of a June 2006 rating decision, the Newington, 
Connecticut, RO confirmed the finding of incompetency.


FINDING OF FACT

The majority of the medical evidence has established that the 
Veteran lacks the mental capacity to manage his own affairs.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.353(a) (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA must notify the claimant what information or evidence is 
needed in order to substantiate the claim and it must assist 
the claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103, 5103(A); 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice required must be provided to the claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) explicitly held that the notice and assistance 
provisions do not apply to competency determinations.

Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the 
issue currently on appeal.  It is noted however, that 
appropriate due process was afforded pursuant to 38 C.F.R. 
§ 3.353(e), which requires that a proposed finding of 
incompetency be issued to notify the Veteran and to inform 
him of his right to a hearing.  Such was accomplished here by 
way of a March 2005 proposed finding of incompetence.  In 
this instance, a hearing was not requested.

II.  Analysis

The Veteran has been deemed as incompetent for the purposes 
of managing his VA monetary benefits.  He claims that 
competency status should be restored.

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  38 C.F.R. § 3.353(d).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  A medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).

The Board has reviewed the evidence of record and concludes 
that the Veteran is not competent to handle the disbursement 
of his VA benefits.  In so finding, the Board acknowledges 
the presumption in favor of competency.  38 C.F.R. § 
3.353(d).  Here, however, the evidence clearly supports a 
finding of incompetency.

In September 2004, a VA physician, Dr. F, submitted a medical 
report that indicated that the Veteran was incapable of 
managing his finances as evidenced by a history of 
homelessness, with concurrent reported use of VA funds for 
illegal purposes.  The Veteran was assigned a GAF score of 
41.  (See September 2004 VA treatment).

VA treatment records from September 2004 to June 2005 reflect 
that the Veteran had his car stolen, was homeless, and was 
experiencing auditory hallucinations.  He had also been 
charged in connection with domestic violence.  He reported 
use of crack cocaine and marijuana and noted that he 
typically spends all his money at the beginning of each 
month.  (See March 2005 VA treatment record).  He was 
assigned a GAF score range of 30 to 35.  (Id.)

A March 2005 medical statement reflects that the Veteran was 
admitted for overdose and substance abuse reasons.  The 
treatment team felt that the Veteran was not able to manage 
his medications and daily living activities without proper 
supervision.  They also felt that he was incompetent to 
manage his funds and that it would be in his best interest if 
a fiduciary was appointed to manage his VA funds.

A written statement dated in June 2007 from the Veteran's 
treating physician, Dr. M.S., stated that he first treated 
the Veteran in September 2005, at which time ha had diagnosed 
him with attention deficit disorder.  It was noted that the 
Veteran had major problems with time management and 
organization, as well as focus, concentration, and memory.  
He stated that most of the symptoms had greatly improved with 
treatment and that the Veteran was capable of handling his 
own financial and personal affairs.  

VA treatment records from December 2005 to April 2006 reflect 
treatment for bipolar disorder.  The Veteran was also 
hospitalized in 2005 for manic symptoms.  A December 2005 VA 
treatment record reflected that the Veteran was not 
experiencing mood swings, spending sprees, hyperactivity, 
hypomanic behaviors, or psychotic features.  However, the 
Veteran expressed manic symptoms in March 2006.  He was 
hospitalized in May 2006 for psychiatric treatment.  His GAF 
scores ranged from 30 to 45, indicative of major impairment 
of function and/or impairment in reality testing.  Overall, 
the records showed poor control of symptoms, as well as 
noncompliance with prescribed medication and missed 
appointments.

The Veteran underwent a VA examination in April 2006.  The VA 
examiner noted a history of past manic episodes that included 
disorganized thinking, delusions of grandeur, irritability, 
as well as a history of polysubstance abuse.  He also noted 
that the Veteran was highly noncompliant with medications.  
Upon mental examination, the Veteran was found to be 
extremely talkative, with pressured speech at times, 
disorganized, agitated, difficult to redirect throughout the 
interview, irritability, anger, and grandiosity.  The Veteran 
reported being severely depressed (i.e., isolative behavior) 
two months prior.  He was diagnosed, in part, with bipolar 
disorder and was assigned a GAF score of 45.  The VA examiner 
stated, in essence, that although the Veteran had numerous 
written statements in support of a finding of competency, the 
written statements did not address the recent difficulties 
the Veteran has experienced, as well as his current symptoms 
and noncompliance with medication that has led to legal 
consequences and the loss of his funds.  He concluded that 
the Veteran did not currently appear to be competent to 
manage his benefits because his symptoms were clearly not 
well controlled.  He further stated that competency may be 
reestablished if he developed an acceptable, stable 
medication regimen that effectively managed his symptoms.

VA treatment records from April 2006 to June 2007 reflect 
treatment for bipolar disorder.  A July 2006 VA treatment 
record notes that the Veteran had good behavioral control 
with clear, logical thought process.  However, a September 
2006 VA treatment record noted that the Veteran was at high 
risk for suicide.  It was also noted that the Veteran was 
noncompliant with his medications and in fact the records 
reflect an apparently accidental overdose of sedatives.  

A February 2007 written statement from the Veteran's private 
physician, Dr. R. P., stated that the Veteran had been a 
patient since October 2006 and that he was receiving 
psychotherapy and medication management for bipolar disorder 
and posttraumatic stress disorder.  Dr. R.P. stated that the 
Veteran was competent to manage his own affairs.  In an April 
2007 letter, Dr. S.B. also stated that the Veteran was 
competent to handle his own finances.  

VA treatment records from June 2007 to February 2009 reflect 
ongoing treatment and medication management for bipolar 
disorder.  The Veteran was admitted to the hospital for a 
psychosis in October 2007.  An April 2008 VA treatment 
reflects that that the Veteran's apartment was a mess and 
that he had been urinating on the floor and putting 
cigarettes out on the walls.  The Veteran felt suicidal and 
considered overdosing.  An August 2008 VA treatment record 
showed that the Veteran was struggling to manage personal 
care, such as activities of daily living, basic housekeeping, 
and diet.  He was also not compliant with his prescribed 
medication regimen.  An August 2008 VA treatment record noted 
that the Veteran had eight psychiatric hospitalizations over 
the past year.  The record also noted that the Veteran had 
been treated with multiple medications, but has yet to 
achieve consistent effects.  His ex-wife, B. L., reported 
that the house was a mess and that he was unable to care for 
his own basic needs.  He was assigned a GAF score of 39.  

Another VA examination was conducted in February 2009.  The 
examiner noted that the Veteran had been hospitalized four 
times in the past fifteen months for bipolar disorder with 
two of the hospitalizations ending against medical advice.  
He noted that the Veteran's GAF scores ranged from 35 to 45 
over the past year.  The VA examiner noted that review of his 
medical reports reflect that he had consistently been 
noncompliant with prescribed medication.  Upon mental status 
examination, the VA examiner noted that the Veteran was an 
obese male, mildly disheveled.   His speech was mildly 
pressured and there were clear manifestations of 
embellishment and exaggeration.  There was no psychosis 
present.  He was diagnosed with bipolar and assigned a GAF 
score of 45.  

The VA examiner in February 2009 concluded that while the 
Veteran did not show current signs of bipolar disorder, his 
current clinical presentation was hypomanic manifested by 
pressured speech, marked and persistent irritability, 
tendencies towards self-embellishment and underlying 
grandiosity, and major reliance on denial and minimization.  
He stated that the four hospitalizations in the past fifteen 
months, the degree of defensiveness and irritability combined 
with the Veteran's clear agenda and unwillingness to be fully 
forthcoming in his responses to interview questions suggested 
the need for a cautious and conservative stance.  He noted 
that his GAF scores have consistently reflected severe 
impairment and that there was no convincing or compelling 
clinical evidence that would warrant a significant change in 
his assessment that the Veteran was not competent to manage 
his funds.

VA treatment records dated from March 2009 to April 2009 
reflect a GAF score of 45.  An April 2009 VA treatment record 
noted that the Veteran refused to come out of his room and 
was naked "watching porn" when his home healthcare nurse 
visited his home.  The Veteran also failed to attend his 
therapy group on the same day.  

An April 2009 addendum to the February 2009 VA examination 
reflects that the examiner reviewed the claims file and 
recent VA treatment records.  He noted that the Veteran had 
been hospitalized four times in the past fifteen months for 
his bipolar disorder.  The Veteran was noted to be 
noncompliant with his medication (i.e., self-discontinuing of 
one medication and seeking medications outside of the VA in 
addition to VA prescribed medications).  He stated that his 
February 2009 opinion remained unchanged.  His rational was 
premised on the fact that the evidence of medication 
noncompliance, as well as overall treatment noncompliance 
coupled with observations of "sexual inappropriateness" and 
low GAF ratings all reflect the Veteran's general incapacity 
to adequately attend to his health needs and, more 
specifically, reflect on impaired social judgment and control 
over impulses.  He further stated that "all of the recent 
clinical evidence, as compared to the brief letters written 
in 2006 and 2007, serve as the basis for the opinion of this 
examiner that the Veteran remains not competent to manage his 
own funds."

The evidence of record also includes written statements from 
the Veteran, friends, family, attorney, and pastor that, in 
essence, attest to his good nature, his support from 
individuals in the community, his relationship with the 
church, and their support for him to manage his funds.  They 
also attest to the fact that the Veteran was able to care, 
cook, and clean for himself.  The Board notes, however, that 
a layperson without medical training is not qualified to 
opine regarding competency to handle VA benefits.  38 C.F.R. 
§ 3.353(c); Espiritu v. Derwinksi, 2 Vet. App. 494 (1992).  
In any event, the statements are not persuasive because they 
do not address the VA examiners', as well as the VA 
physicians, concern of noncompliance with medication and 
substance abuse; nor do these concerns appear to be resolved.  

The Board also acknowledges the private opinions that find 
the Veteran is competent to handle his finances and has 
weighed the probative value of those opinions against the 
opinions of the VA examiners.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board finds Dr. M. S.'s opinion less 
probative than the VA examiners' opinions because it only 
addresses attention deficit disorder, not the Veteran's 
difficulty with bipolar or other pertinent symptoms, which is 
of primary importance regarding the question of his 
competence for retaining control of his funds.  Further, 
there is conflict amongst the private opinions despite the 
fact that there is agreement that the Veteran is competent to 
handle his funds.  Specifically, Dr. M. S. stated, in a 
conclusory manner, that the Veteran's symptoms had greatly 
improved in June 2007.  While four weeks later, Dr. R. P. 
noted, in part, that the psychological symptoms had 
intensified in July 2007.  Regardless, the private opinions 
offered no behavioral observations to substantiate their 
conclusions making them less probative than the VA examiner's 
opinions.  Further, subsequent medical evidence has revealed 
multiple hospitalizations for psychiatric symptoms due to, in 
part, medication non-compliance.  Further, his GAF scores 
have consistently been low ranging from 30 to 45, indicating 
severe impairment.

Based on the foregoing, the Board finds that the Veteran is 
shown not to be competent for the purpose of handling the 
disbursement of his VA benefits.  While some medical records 
indicate that the Veteran is capable, the evidence is clearly 
against a determination of competency until his psychiatric 
symptoms can be better controlled.  Therefore, the claim must 
be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102, 
3.353(d); Sanders v. Principi, 17 Vet. App. 329 (2003); Sims 
v. Nicholson, 19 Vet. App. 453 (2007).


ORDER

As the Veteran is not competent for the purpose of handling 
his VA benefits; the appeal to this extent is denied.



____________________________________________
ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


